PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Eric Lingier, et al.
Application No. 15/632,334
Filed: June 24, 2017
Attorney Docket No. 098988.023593
For: INSPECTION DEVICE AND METHOD FOR INSPECTING AN ADHESIVE PATTERN ON A SUBSTRATE	
:
:        
:          
:           DECISION ON PETITION
:
:                
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed March 1, 2021, to accept a certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

It is noted that the certified copy was received in the Office on June 27, 2017. However, the cover sheet for the submission of the certified copy contained the wrong Application No. 15/532,334 instead of Application No. 15/632,334, so the certified copy was matched with the incorrect application. Since the cover sheet provides enough identifying data (e.g., inventor’s name, confirmation number., filing date, title, etc.) to match the certified copy with the correct application and the certified copy was received within four months from the filing of the above-identified application or within sixteen months from the filing date of the prior-filed foreign application, the present petition is DISMISSED AS MOOT. 

The Office acknowledges receipt of the certified copy of German Application No. 20 2016 103 570.8 received on June 27, 2017 and March 4, 2021.  

Since the correspondence address given in the present petition differs from the address of record, a courtesy copy of this decision is being mailed to the address given on the petition. Thereafter, the Office will mail all future correspondence solely to the address of record, unless otherwise instructed by the applicant. If appropriate, a change of correspondence address should be filed in accordance with MPEP 601.03.  

This application will be further examined by Technology Center Art Unit 1746 in due course.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the assigned Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc:	Cory N. Nesemann
	BakerHostetler
	Key Tower
	127 Public Square, Suite 2000
	Cleveland, OH  44114-1214